\)^                                                                                                                                                        FILEDUSBC CLRK PHM
                                                                                                                                                             2019FEeUpMU:31'
  Fill in this information to identify your case:

  Debtor1                          Alexandra Kate Greenwood
                      First Name                        Middle Name

  Debtor 2
  (Spouse, if filing) First Name                        Mkldle Name


  United States Bankruptcy Court for the: District of Arizong

  Casenumber 19-00936                                                                                                                                                       Q Check if this is an
                      (IFknown)
                                                                                                                                                                                amended filing



 Official Form 106Sum
 Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                12/15
 Be as complete and accurateas possible. Iftwo married people are filingtogether, both are equally responsiblefor supplying correct
 information. Fill out all of your schedulesfirst; then complete the information on this form. Ifyou are filingamendedschedules afteryou file
your original forms, you must fill out a new Summary and check the box at the top of this page.


 Parti:         Summarize Your Assets


                                                                                                                                                                        Your assets
                                                                                                                                                                        Value of what you own
 1. Schedule A/B: Property (Official Form 106A/B)
      la. Copy line55, Total realestate, from ScheduleA/B..........................................................................................................         $     £W''JWA

      ib.Copyline62,Totalpersonalproperty,from ScheduleA/B...............................................................................................                   $     525,876.70

      1c.Copy line 63, Total of all property on Schedule A/B.........................................................................................................             773. 876. 70


 Part 2:        Summarize Your Liabilities



                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe
 2. Schedule D: Creditors Who Have Claims Secwed by Property (Official Form 106D)
      2a.CopythetotalyoulistedinColumnA, Amountofclaim,atthebottomofthelastpageofPart1 ofScheduleD............                                                              $         '

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
      3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.

      3b.CopythetotalclaimsfromPart2 (nonpriorityunsecuredclaims)fromline6j ofScheduleE/F.......................................                                                   95.715.23

                                                                                                                                           Yourtotal liabilities            $     323, 889. 23

 Part 3:        Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 1061)
      Copyyourcombined monthly incomefrom line 12of Schedule /.......................................................................................... ^

 5. Schedule J: Your Expenses (Official Form 106J)
      Copy your monthly expenses from line 22c of Schedule J....................................................................................................           9      .,-....




              Case 2:19-bk-00936-BKM
Official Form 106Sum
                                         Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27
                                Summary of Your Assets and Liabilitiesand Certain StatisticalInformation
                                                                                                                                                                                 Desc
                                                                                                                                                                                 page 1 of 2
                                          Main Document              Page 1 of 40
   Debtor 1                     Alexandra         Kate   Greenwood                                        Casenumberwimami)19-00936
                     HrstName       Middle Name




    Part 4:        Answer These Questions for Administrative and Statistical Records

    6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

       Q No.Youhavenothingto reportonthispartoftheform.Checkthisboxandsubmitthisformtothecourtwithyourotherschedules.
       a Yes .

   7. What kind of debt do you have?

       0 Yourdebts are primarily consumer debts. Consumer debtsarethose "incurred byanindividual primarilyfora personal,
              family, or household purpose. " 11 U. S. C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U. S. C. § 159.

       Q Yourdebts are not primarily consumer debts. Youhave nothingto report onthispartoftheform. Checkthis boxandsubmit
              this form to the court with your other schedules.



   8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                      5, 784.88




      Copy the following special categories of claims from Part4, line 6 of ScheduleE/F:


                                                                                                                  Total claim


        From Part 4 on ScheduleE/F,copy the following:


      9a. Domestic support obligations (Copy line 6a.)
                                                                                                                                       0.00

      9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                        0.00

      9c. Claims for death or personal injury white you were intoxicated. (Copy line 6c.)
                                                                                                                                       0.00


      9d. Student loans. (Copy line 6f.)
                                                                                                                              92. 345. 65


      9e. Obligations arising out of a separation agreement ordivorce that you did not report as ^                                     0.00
              priority claims. (Copy line 6g.)

      9f. Debtsto pension or profit-sharingplans, and othersimilardebts. (Copy line 6h.)                       +$                      0.00

      9g. Total. Add lines 9a through 9f.                                                                                     92,345.65




                 Case 2:19-bk-00936-BKM                        Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27
OfficialForm 106Sum SummaryofYourAssets and Liabilitiesand Certain Statistical Information
                                                                                                                                              Desc
                                                                                                                                              page 2 of 2
                                                               Main Document    Page 2 of 40
Fill in this information to identify your case and this filing:


Debtor 1
                                Alexandra            Kate     Greenwood
                    Hist Name                    MddteName                LastName

Debtor 2
(Spouse, if filing) Hist Name

United States Bankruptcy Court for the: District of Arizona

Casenumber 19-00936
                                                                                                                                               a Check if this is an
                                                                                                                                                  amended filing

Official Form 106A/B
Sc                                                   o e                                                                                                    12/15
In each category, separately list and describe Hems. Listan assetonly once. Ifan assetfits in more than one category, list the asset in the
categorywhereyou think it fits best. Be as complete and accurateas possible. If two married people are filing together, both areequally
responsible for supplying correct information. If more space is needed, attach a separate sheetto this form. On the top of anyadditionalpages,
write your name and case number (if known). Answer every question.

Part 1:       Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
   a No. Goto Part2.
   0 Yes.Whereistheproperty?
                                                                    What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                    ST Single-familyhome                              the amount of any secured claims on Schedule D:
     1. 1.   758 S Gentry                                                                                             Creditors Who Have Claims Secured by Property.
                                                                    Q Duplexormulti-unitbuilding
             Street address, if available, or other description
                                                                    Q Condominium orcooperative                       Current value of the       Current value of the
                                                                    Q Manufacturedor mobilehome                       entire property?           portion you own?
                                                                    a Land                                            $      248, 000. 00 $           248, 000. 00
             Mesa                            AZ        85204                                                          Describe the nature of your ownership
                                                        ZIPCode
                                                                    Q Timeshare
             City                            State                                                                    interest (such as fee simple, tenancy by
                                                                    Q Other                                           the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one.

             Maricopa                                               63 Debtor 1 only
             County                                                 Q Debtor2 only
                                                                    Q Debtor 1 and Debtor2 only                       Q Checkifthis is community property
                                                                                                                          (see instructions)
                                                                    Q At leastoneofthe debtorsand another
                                                                    Other information you wish to add about this item, such as local
                                                                    property identificationnumber: In Foreclosure
   If you own or have more than one, list here:
                                                                   What is the property? Check all that apply.        Do not deduct secured daims or exemptions. Put
                                                                   Q Single-familyhome                                the amount of any secured claims on Schedule D:
     1.2.                                                                                                             Cieditors Who Have Cfaims Secured by Property.
                                                                   Q Duplexormulti-unitbuilding
             Street address, if available, or other description
                                                                   Q Condominiumorcooperative                         Current value of the       Current value of the
                                                                   Q Manufactured or mobile home                      entire property?           portion you own?
                                                                   1-] Land                                           $                $
                                                                   Q Investment property
                                                                   Q Timeshare                                        Describe the nature of your ownership
             City                            State      ZIPCode                                                       interest (such as fee simple, tenancy by
                                                                   Q Other                                            the entireties, or a life estate), if known.
                                                                   Who has an interest in the property? Checkone.
                                                                   Q Debtor 1 only
             County
                                                                   Q Debtor2 only
                                                                   Q Debtor1 andDebtor2 only                          Q Check ifthis is community property
                                                                   Q At least one ofthe debtors and another               (see instructions)

                                                                   Other information you wish to add about this item, such as local
                                                                   property identification number:

               Case 2:19-bk-00936-BKM                             Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                   Desc
Official Form 106A/B                                              Main  Document
                                                                    Schedule A/B; Property Page 3 of 40                                                 page 1
 Debtor 1                      Alexandra          Kate       Greenwood                                 Casenumberwimmm 19"00936
                                   Middle Name




                                                                   Whatis the property? Checkall that apply.         Do not deduct secured claims or exemptions. Put
                                                                   Q Single-family home                              the amount of any secured claims on Schedule D:
     1. 3.                                                                                                           CreditorsWhoHave C/a/msSecurerby Pmperiy.
             Street address, If available, or other description    Q Duplexor multi-unit building
                                                                   1-1 Condominium orcooperative                     Current value of the      Current value of the
                                                                                                                     entire property?          portion you own?
                                                                   Q Manufacturedormobilehome
                                                                   Q Land                                            $

                                                                   Q Investment property
             City                            State     ZIP Code    Q Timeshare                                       Describe the nature of your ownership
                                                                                                                     interest (such as fee simple, tenancy by
                                                                   Q Other                                           the entireties, or a life estate), if known.
                                                                   Who has an interest in the property? Check one.
                                                                   (-IDebtor1 only
             County
                                                                   Q Debtor2 only
                                                                   Q Debtor1 andDebtor2 only                         [-] Check ifthis is community property
                                                                   Q At leastoneofthedebtorsandanother                   (see instructions)

                                                                   Other information you wish to add about this item, such as local
                                                                   property identification number:


2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                    248,000.00
   you have attached for Part 1. Write that number here.




Part 2:       Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. Ifyou lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
   Q No
   0 Yes

    3. 1.    Make:
                                         Nissan                    Who has an Interest in the property? Checkone.    oo notdeductsecured dalmsorexemptions. Put
                                                                                                                     the amount of any secured claimson Schedule D:
             Model:                      Versa                     0 Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
                                         2008                      Q Debtor 2 only
             Year:                                                                                                   Current value of the      Current value of the
                                                                   Q Debtor1 andDebtor2 only
             Approximate mileage:        127,000                   Q Atleastoneofthedebtorsandanother
                                                                                                                     entire property?          portion you own?

             Other information:
                                                                   Q Check ifthis is community property (see         $          3, 000.00 $               3,000.00
                                                                      instructions)



   If you own or have more than one, describe here:

   3. 2.     Make:                                                 Who has an interest in the property? Checkone.    Do not deduct secured claims or exemptions. Put
                                                                                                                     the amount of any secured claims on Schedule D:
             Model:                                                Q Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
                                                                   Q Debtor2 only
             Year:                                                                                                   Current value of the      Current value of the
                                                                   Q Debtor 1 and Debtor2 only
                                                                                                                     entire property?          portion you own?
             Approximate mileage:                                  Q At least one ofthe debtors and another
             Other information:
                                                                   Q Check ifthis is community property (see
                                                                      instructions)




              Case 2:19-bk-00936-BKM                              Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                 Desc
Official Form W6fiJB                                              Main Document
                                                                    Schedule A/B: Property Page 4 of 40                                               page 2
 Debtor 1                        Alexandra       Kate      Greenwood                                    CasenumberWknom) 19-00936
                    Final Name     Middle Name          Last Name




    3.3. Make:                                                      Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                      the amount of any secured claims on Schedule D:
            Model:                                                  Q Debtor 1 only                                   CreditorsWhoHam ClaimsSecuredby Property.
                                                                    Q Debtor2 only
            Year:                                                                                                     Current value of the       Current value of the
                                                                    Q Debtor 1 and Debtor2 only
            Approximate mileage:                                                                                      entire property?           portion you own?
                                                                    Q At leastoneofthedebtorsandanother
            Other information:
                                                                     Q Check if this is community property (see
                                                                       instmctions)


    3.4.    Make:                                                   Who has an interest in the property? Check one.   Do not deductsecuredclaimsor exemptions. Put
                                                                                                                      the amount of any secured claims on Schedule D:
            Model:                                                  Q Debtor 1 only                                   CreditorsWhoHave ClalffisSecuredbyProperty.
                                                                    Q Debtor2 only
            Year:                                                                                                     Current value of the      Current value of the
                                                                    Q Debtor 1 and Debtor2 only
            Approximate mileage:                                    Q At least one ofthe debtors and another          entire property?          portion you own?
            Other information:
                                                                    Q Checkifthisis communityproperty(see
                                                                       instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   a No
   a Yes

    4. 1.   Make:                                                   Who has an interest in the property? Checkone.    Do not deductsecuredclaims or exemptions. Put
                                                                                                                      the amount of any secured claims on Schedule D:
            Model:                                                  Q Debtor 1 only                                   Credilors Who Have Claims Secured by Property.
                                                                    Q Debtor2 only
            Year:
                                                                    Q Debtor 1 andDebtor2 only                        Current value of the      Current value of the
            Other information:                                      Q At leastoneofthedebtorsandanother               entire property?          portion you own?

                                                                    Q Check ifthis is community property (see
                                                                       instructions)



   If you own or have more than one, list here:

   4. 2.    Make:                                                   Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                      the amount of any secured claims on Schedule D:
            Model:                                                  Q Debtor1 only                                    CreditorsWhoHave ClaimsSecuredby Property.
                                                                    a Debtor2 only
            Year:                                                                                                     Current value of the      Current value of the
                                                                    Q Debtor 1 and Debtor2 only
            Other information:
                                                                                                                      entire property?          portion you own?
                                                                    Q At leastoneofthedebtorsandanother

                                                                    Q Checkifthisis communityproperty(see
                                                                       instructions)




5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                                       3, 000.00
   you have attached for Part 2. Write that number here




              Case 2:19-bk-00936-BKM                            Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                    Desc
Official Form 106A/B                                            Main Document
                                                                 Schedule MB: Pcoperty Page 5 of 40
 Debtor1                             Alexandra Kate Greenwood                                                                                   casenumber^-, 19-00936
                     FhitNama                Middle Name                 LastName




Part 3:         Describe Your Personal and Household Items


Doyouownorhaveanylegalorequitableinterestinanyofthefollowingitems?                                                                                                                                   ^'^it^"^ e
                                                                                                                                                                                                     Do not deduct secured claims
                                                                                                                                                                                                     or exemptions.

6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   Q NO                                  r-----------
   0 Yes.Describe......... INOmajor appliances. Furniture/linens/kitchenware arejnore than 10years old, ^                                                                                                                1,000. 00
                                         Ipurchasedfrom the dollar store or purchased used. 3 Queen Size bedsall
7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
             collections; electronic devices including cell phones, cameras, media players, games
   a No
   0 Yes. Describe.......... ;3 televisions. 1 laptop. 2 cell phones. 1 camera                                                                                                                         ^                 1,400. 00
8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
             stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
   a No
   S3 Yes.Describe.......... ' 1 vintage record player, a bookshelf with old classics, small coin collection.                                                                                          5                  250. 00
9. Equipment for sports and hobbies
   Examples: Sports, photographic,exercise, and otherhobbyequipment; bicycles, pool tables, golfclubs, skis; canoes
                     and kayaks; carpentry tools; musical instruments
   sa No
   Q Yes.Describe..........                                                                                                                                                                            ^                  d 00
10. Firearms
   Examples: Pistols, rifles, shotguns, ammunition, and related equipment
         No
   Q Yes.Describe..........                                                                                                                                                                            $               . Q£>
11. Clothes
   Examples:Everydayclothes, fure, leather coats, designerwear, shoes, accessories
   a No
   0 Yes. Describe......... J No fur or leather coats, no designer wear-mostly used or Ross.                                                                                                          $                   800. 00
                                         !




12.Jewelry
   Examples: Everydayjewelry, costumejewelry, engagementrings, weddingrings, heirloomjewelry, watches,gems,
                     gold, silver
   Q No                            ,                                                                                                                                                           -,.
         Yes.Describe. ........ -|^Qsy^cQ§tyrne^aJew. realj3ieces_N^
13. Non-fann animals
   Examples: Dogs, cats, birds, horses
   a No                                  -_.
   B Yes.Describe.....-...!, , ___ _"_. " __,, ",__ ^ __. _._", _.                                                                                                                                    $                   200.00
                                         i2_ctogs~eitbulandJenleT.. Zcsts-dtabb!^_                                                                                                            _j
14.Any other personal and household items you did not already list, including any health aids you did not list

   a No
   B Yes.Givespecific , ____.... .......                                                                                                                                                              t                 1.800.00
     information............... IAPAP. Kids toys, games, dolls, dollhouses.                                                                                                                           '''
15.Addthe dollarvalueofall ofyourentriesfrom Part3, includinganyentriesforpagesyouhaveattached                                                                                           _            $                 6 050.00
   for Part 3. Write that number here.................................................................................................................................................   ->

                Case 2:19-bk-00936-BKM                                             Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                                                            Desc
Official Form 106A/B                                                               Main Document
                                                                                    Schedule A/B: Property Page 6 of 40                                                                                               page 4
 Debtor 1                             Alexandra        Kate       Greenwood                          Casenumberwtoown)19-00936
                   First Name           Middle Name            Last Name




Part 4:      Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                          Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured claim?
                                                                                                                                     or exemptions.


16. Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   0 No
   a Yes.                                                                                                           Cash:                                0.00


17. Deposits of money
   Examples: Checking, savings, or otherfinancialaccounts;certificatesof deposit; shares in credit unions, brokeragehouses,
                  and other similar institutions. If you have multiple accounts with the same institution, list each.
   Q No
   0 Yes.                                                                   Institution name:


                                        17. 1. Checkingaccount:             Chase                                                                       80. 00

                                        17. 2. Checking account:

                                        17. 3. Savings account:

                                        17.4. Savingsaccount:                                                                         $

                                        17. 5. Certificates of deposit;                                                               $

                                        17. 6. Other financial account:                                                               $

                                        17.7. Other financial account:                                                                $

                                        17.8. Other financial account:                                                                $

                                        17. 9. Other financial account:




18.Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   0 No
   Q Yes.................               Institutionorissuername:

                                                                                                                                                 0. 00




19. Non-publiclytraded stock and interests in incorporatedand unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture
   0 No                                 Name ofentity:                                                              % ofownership:
   Q Yes. Givespecific                                                                                              0%         o/,             6     oC>
       information about                                                                                            no/
      them.........................                                                                                 U7° %
                                                                                                                    0%




             Case 2:19-bk-00936-BKM                                       Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                     Desc
Official FOrm 106A/B                                                      Main  Document
                                                                            Schedule A/B: Property Page 7 of 40                                    page5
 Debtor 1                        Alexandra           Kate     Greenwood                          Case number y known
                                                            Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

    0 No
    Q Yes. Give specific             Issuer name:
        information about
        them.
                                                                                                                                        0. 00




21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    Q No
    0 Yes. Listeach
        account separately.          Type of account:         Institution name:

                                     401(k)orsimilarplan:                                                              $
                                     Pensionplan:                                                                      $

                                     IRA:                                                                        $

                                     Retirementaccount: ASRS                                                                      $_     16,446. 70
                                     Keogh:                                                                                       $.
                                     Additional account:                                                               $

                                     Additionalaccount:                                                                     $



22.Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   a No
   0 Yes.                                                Institution name or individual:

                                     Electric:           Salt River Proect                                                        $
                                                                                                                                              300. 00
                                     Gas:                                                                                         $
                                     Heatingoil:                                                                                  $
                                     Security deposit on rental unit                                                              $
                                     Prepaid rent:                                                                                $
                                     Telephone:                                                                                   $
                                     Water:                                                                                       $
                                     Rented furniture:

                                     Other:




23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
   0 No
   Q Yes..........................   Issuername and description:
                                                                                                                                  $     0.
                                                                                                                                  $
                                                                                                                                  $

              Case 2:19-bk-00936-BKM                                Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                    Desc
Official Form 106A/B                                                  Schedule
                                                                    Main       A/B: Property Page 8 of 40
                                                                          Document                                                       page 6
 Debtor 1                   Alexandra          Kate        Greenwood                                 Casenumbern 19-00936


24.Interests in an education IRA, in an account in a qualifiedABLEprogram, or undera qualifiedstate tuition program.
   26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    0 No
                                        Institution name and description. Separately file the records of any interests. 11 U. S.C. § 521(c):

                                                                                                                                                        0 ^00




25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benefit

    0 No
   Q Yes. Give specific
        information about them....                                                                                                                         . 00

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
   0 No
   Q Yes. Give specific j
        information about them..,.                                                                                                             $       0. 6&

27. Licenses, franchises,and other generalintangibles
   Examples:Building permits, exclusivelicenses, cooperative associationholdings, liquorlicenses, professional licenses
   0 No
                                     r"
   Q Yes. Give specific
       information aboutthem....!                                                                                                              $      6 . o°

Money or property owed to you?                                                                                                                 Current value of the
                                                                                                                                               portion you own?
                                                                                                                                               Do not deduct secured
                                                                                                                                               claims or exemptions.

28.Tax refunds owed to you
   a No
   0 Yes. Givespecificinformation                      11 did not file taxes for 2018 yet. Uncertain if a > Federal:
             about them, including whether             Irefundwill be received.
             you already filed the returns                                                                        I State:
                                                                                                                  .




             and the tax years.
                                                                                                                      Local:



29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   0 No
   Q Yes. Givespecificinformation.
                                                                                                                      Alimony:
                                                                                                                      Maintenance:

                                                                                                                      Support:
                                                                                                                      Divorce setUement:
                                                       t
                                                                                                                      Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
   0 No
   Q Yes. Give specific information............... |
                                                                                                                                                        &. 00

            Case 2:19-bk-00936-BKM                           Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                         Desc
Official Form 106A/B                                         Main Document
                                                               Schedule A/B: Property Page 9 of 40                                                        page7
 Debtor1                            Alexandra Kate Greenwood                                                                               casenumber<^o»n)19-00936
                     First Name           Middle Name                 Last .Name




31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
   0 No
   a Yes.Nametheinsurancecompany                                     Companyname:                                                              Beneficiary:                                            Surrenderorrefundvalue:
                 of each policy and list its value....
                                                                                                                                                                                                       $-
                                                                                                                                                                                                       $

                                                                                                                                                                                                       $

32. Any interest in property that is due you from someone who has died
    If you are the beneficiaryof a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
   0 No
   Q Yes. Give specific information.
                                                                                                                                                                                                     I $       (-^ -

33. Claims againstthird parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
   a No
   0 Yes.Describeeachclaim. ....................j^ ^ accidentlawsuitpending,2)FilingMortgagelawsuitshortly, ; $                                                                                                       500,000.00
34.Other contingent and unliquidatedclaims of every nature, including counterclaims of the debtor and rights
   to set off claims
   0 No
   Q Yes.Describeeachclaim. .................... ?                                                                                                                                                               ^ ^ 0£>


35.Any financial assets you did not already list
   0 No
   Q Yes. Givespecificinformation............                                                                                                                                           ,                       ^) . 6 0

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
   for Part4. Write that number here.................................................................................................................................................... . »          »              °' °'0^°-l




Part 5:         Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37 Do you own or have any legal or equitable interest in any business-related property?
   0 No.Goto Part6.
   l-l Yes. GOtoline 38.
                                                                                                                                                                                                    Current value of the
                                                                                                                                                                                                    portion you own?
                                                                                                                                                                                                    Do not deduct secured claims
                                                                                                                                                                                                    or exemptions.

38.Accounts receivable or commissions you already earned
   a No
   Q Yes. Describe........                                                                                                                                                                     ',

39. Office equipment, furnishings, and supplies
   Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs. telephones, desks, chairs, electronic devices
   a No
   Q Yes.Describe.......                                                                                                                                                      ,
                                    L




            Case 2:19-bk-00936-BKM                                          Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                                                                 Desc
Official Form 106A/B                                                        MainSchedule
                                                                                  Document           Page 10 of 40
                                                                                         A/B: Property                                                                                                               pages
 Debtor 1                    Alexandra       Kate     Greenwood                           CasenumberVknwn)19-00936
                First Name     Mkkila Name          Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   Q No
   D Yes. Describe.......;


41. Inventory
   a No
   Q Yes. Describe.......}


42. Interests in partnerships or Joint ventures
   a No
   a Yes.Describe....... ^ameofentity:                                                                   % ofownership:




                                                                                                                 -%


43. Customer lists, mailing lists, or other compilations
   a No
   Q Yes. Do your lists include personally identifiable information (as defined in 11 U. S.C. § 101(41A))?
          a No
          Q Yes. Describe........


44.Any business-related property you did not alreadylist
   a No
   1-1 Yes. Give specific
       information


                                                                                                                           $

                                                                                                                           $-
                                                                                                                           $-
                                                                                                                           $-
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                                      0.00
    for Part 5. Write that number here




Part 6:      Describe Any Farm- and Commercial Fishing^Related Property You Own or Have an Interest In.
             Ifyou own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable Interest in any farm- or commercial fishing-related property?
   0 No. Goto Part7.
   a Yes.Goto line47
                                                                                                                          Current value of the
                                                                                                                          portion you own?
                                                                                                                          Do not deduct secured claims
                                                                                                                          or exemptions.
47 Farm animals
   Examples: Livestock, poultry, farm-raised fish
   a No
   Q Yes.

                                                                                                                          I$
            Case 2:19-bk-00936-BKM                       Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                         Desc
Official Form 106A/B                                     Main Document
                                                            Schedule           Page 11 of 40
                                                                    A/B: Property                                                          page 9
 o^,                                  Alexandra Kate Greenwood                                                                                 casenumber,. -19-00936
                      First Name            Middle Name                  LastName




48. Crops-either growing or harvested

      a No                                   ___-
      Q Yes. Givespecific
           information.............i

49. Farm and fishing equipment, implements, machinery, fixtures, and toots of trade
      a No
      a Yes..........................r


50. Farm and fishing supplies, chemicals, and feed
      a No
      Q Yes.
                                       i_.. ___
51.Any farm-and commercial fishing-relatedproperty you did not alreadylist
      a No
      Q Yes. Givespecific
           information.


52. Add the dollarvalue of all of your entries from Part 6, includingany entries for pagesyou have attached                                                                                                         0. 00
    for Part 6. Write that number here .........................,.................................................................... -.....................................................>



Part 7:            Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you haveother property of any kind you did not already list?
      Examples: Season tickets, country dub membership

      0 No                             ^--                                                           - -
      Q Yes. Givespecific
          information.




                                                                                                                                                                                                               0. 00
54.Add the dollar value of all of your entries from Part 7. Write that number here



Part 8:            List the Totals of Each Part of this Form


55.Part 1: Total real estate, line 2...............................                                                                                                                         .
                                                                                                                                                                                                -> $   248,000.00

56. Part 2: Total vehicles, line 5                                                                             g               3, 000. 00
57. Part 3: Total personal and household items, line 15                                                        g;             6, 050. 00
58.Part 4: Total financial assets, line 36                                                                     ";         516, 826. 70
59. Part 5: Total business-related property, line 45                                                           g;                      0.00
60. Part 6: Total farm- and fishing-related property, line 52                                                  $_o^oo
61. Part 7: Total other property not listed, line 54                                                       +$                          0. 00

  ;,Totalpersonalproperty.Addlines56through61.....................
62,                                                                                                            $          ^25'876-70|copypersonalpropertytotal .» +$                                    525, 876.70

                                                                                                                                                                                                        773,876.70
63.Total of all property on ScheduleA/B. Add line 55 + tine 62.


               Case 2:19-bk-00936-BKM                                          Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                                                         Desc
 Official Form 106A/B                                                          Main Document
                                                                                  Schedule            Page 12 of 40
                                                                                           A/B: Property                                                                                                  page 10
 Fill in this information to identify your case:

 Debtor 1                         Alexandra Kate Greenwood
                     Final Mama               Middle Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name


 United States Bankruptcy Court for the: District of Arizona

 Casenumber ^-00936
  (Ifknown)                                                                                                                                          Q Checkifthisis an
                                                                                                                                                        amended filing

 Official Form 106D
 Schedule D: Creditors                                        ho           ve Claims Secured by Prop                                                                  12/15
 Be as complete andaccurate as possible. If two married people arefilingtogether, both are equally responsible for supplying correct
 information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
 additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
       Q No. Checkthis boxand submit this form to the court with yourother schedules. You have nothing else to report on thisform.
       0 Yes.Fill inall oftheinformationbelow.

D-, .* i.       Ljgt All Secured Claims
                                                                                                                      Column A               Column B              Column C
2. List all secured claims. Ifa creditor has more than one secured claim, list the creditor separately Amount of claim                       Value of collateral   Unsecured
       for each claim. If more than one creditor has a particular daim, listthe othercreditors in Part 2.             pg^ deductthe          that supports thife   portion
       As much as possible, list the claims in alphabetical order accordingto the creditor's name.                    value of collateral.   claim                 Ifany

        Nationstar Mortgage LLC                        Describethe property that secures the claim:                         228, 174.00
       Creditor's Name
                                                      Primary residence, single family home
        758 S Gentry
       Number            Street

                                                       As of the date you file, the claim is: Check all that apply.
                                                       Q Contingent
        Mesa                       AZ 85204            Q Unliquidated
       City                        State ZIPCode       S3T Disputed
  Who owes the debt? Check one.                        Nature of lien. Check all that apply.
  S Debtor1 only                                       H' Anagreementyoumade(suchasmortgageorsecured
  Q Debtor2 only                                            car loan)
  1-1 Debtor 1 and Debtor 2 only                       Q Statutory lien (such as tax lien, mechanic's lien)
  D At least one ofthe debtors and another             Q Judgment lien from a lawsuit
                                                       Q Other (including a rightto offset)
  a Checkifthis claim relates to a
         community debt
  Datedebtwasincurred 03/12/2018                       Last4 djaite^ accountnymber
2.2)                                                   Describe the property that secures the claim: ;
       Creditor's Name



       Number            Street
                                                       As of the date you file, the claim is; Checkall thatapply.
                                                       LI Contingent
                                                       a Unliquidated
       City                        State ZIPCode       Q Disputed
  Who owes the debt? Check one.                        Nature of lien. Check all that apply.
  Q Debtor 1 only                                      Q An agreement you made (such as mortgage or secured
  Q Debtor2 only                                            car loan)
  Q Debtor1 andDebtor2 only                            Q Statutorylien(suchastaxlien,mechanic'slien)
  Q At least one of the debtors and another            Q Judgmentlienfroma lawsuit
                                                       Q Other (including a n'ghtto offset)
  Q Check if this claim relates to a
    community debt
  Date debt was incurred                               Last4 digits of account number
       Add the dollar value of your entries in Column A on this page. Write that number here:                               228. 174.00
                Case 2:19-bk-00936-BKM                        Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                              Desc
Official Foirn 106D                                           Main Document    Page 13 of 40
                                               Schedule D: Creditors Who Have Claims Secured bv Prooertv                                                  naae 1 nt
Debtor 1                       Alexandra Kate Greenwood                                                      Casenumberw known)19-00936

                                                                                                                         Column A           Column B              Column C
             Additional Page
                                                                                                                     Amount of claim        Value of collateral   Unsecured
Part 1:      After listing any entries on this page, number them beginning with 2.3, followed                        Do not deductthe       that supports this    portion
              by 2.4, and so forth.                                                                                  value of collateral.   claim                 Ifany
                                                       Describe the property that secures the claim:                 $
    Creditor'sName

    Number            Street



                                                       As of the date you file, the claim is: Checkall thatapply.
                                                       1-1 Contingent
    City                        State    ZIP Code      Q Unliquidated
                                                       Q Disputed
 Who owes the debt? Check one.                         Nature of lien. Checkall thatapply.
 Q Debtor 1 only                                       Q Anagreementyoumade(suchasmortgageorsecured
 Q Debtor 2 only                                           car loan)
 Q Debtor 1 and Debtor 2 only                          Q Statutory lien (such astaxlien, mechanic's lien)
 Q At least one ofthe debtors and another              LI Judgment ten from a lawsuit
                                                       Q Other (including a rightto offset)
 a Check if this claim relates to a
       community debt

 Date debt was incurred                                Last 4 digits of account number


a                                                      Describethe propertythat secures the claim:
    Creditor's Name



    Number            Street
                                                       As of the date you file, the claim is: Checkall that apply.
                                                       1-1 Contingent
                                                       a Unliquidated
    City                        State    ZIP Code      Q Disputed
 Who owes the debt? Check one.
                                                       Nature of lien. Check all that apply.
 Q Debtor 1 only                                       Q An agreement you made (such as mortgage or secured
 Q Debtor2 only                                            car loan)
 Q Debtor1 andDebtor2 only                             Q Statutory lien (such astax lien, mechanic's lien)
 Q Atleastoneofthedebtorsandanother                    Q Judgmentlienfroma lawsuit
 d Check if this claim relates to a
                                                       1-1 Other (including a rightto offset)
   community debt

 Date debt was incurred                                Last4 digits of account number_ _ _ _

                                                       Describe the propertythat secures the claim:
    Creditor's Name



    Number            Street



                                                       As of the date you file, the claim is: Checkall that apply.
                                                       Q Contingent
    City                        State    ZIP Code      Q Unliquidated
                                                       Q Disputed
 Who owes the debt? Check one.                         Nature of lien. Check all that apply.
 Q Debtor 1 Only                                       Q An agreement you made (such as mortgage or secured
 Q Debtor 2 only                                           car loan)
 Q Debtor 1 and Debtor 2 only                          Q Statutory lien (such astaxlien, mechanic's lien)
 Q At laast one ofthe debtors and another              Q Judgmentlienfroma lawsuit
                                                       LI Other (including a nghtto offset)
 Q Checkif this claim relatesto a
      community debt
 Date debt was incurred                                Last4 digits of account number

           AddthedollarvalueofyourentriesinColumnA onthispage.Writethatnumberhere: ^                                        228, 1 74.00
           Ifthis isthe last pageofyourform, addthedollarvaluetotals from all pages.                                        228. 174.00
           Write that number here: .. .. . $
             Case 2:19-bk-00936-BKM                           Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                             Desc
Official Form 1060                      Additional            Main Document
                                                     Pane of Schedule                  Page
                                                                      D: Creditors Who Have    14 of
                                                                                            Claims    40 bv Prooertv
                                                                                                   Secured                                                   >cL"^
Debtor 1                    Alexandra      Kate Greenwood                                      Casenumberwinmn 19-00936
               FirslNema     Middle Name         Last Name


  Part 2:      List Others to Be Notified for a Debt That You Already Listed

 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
 agency is trying to collect from you for a debt you owe to someone else, list the creditor in Pan 1, and then list the collection agency here. Similarly, if
 you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
 be notified for any debts in Part 1, do not fill out or submit this page.
                                                                                                                                                2.1
&.6| CHENOA FUND/CBC MORTGAGE AGENCY                                                      On which line in Part 1 did you enter the creditor?
      Name                                                                                Last4 digitsofaccountnumber 5           6   5 1
       912 W BAXTERDRIVESUITE 150
      Number       Street



       SOUTH JORDAN                                 UT             84095
      City                                          State          ZIPCode

                                                                                          On which line in Part 1 did you enter the creditor?
      Name                                                                                Last4 digits of account number


      Number       Street




      City                                          State          ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor?

      Name                                                                               Last4 digits of account number


      Number       Street




      City                                         State           ZIPCode

                                                                                         On whichline in Part 1 did you enterthe creditor?
      Name                                                                               Last 4 digits of account number


      Number       Street




      City                                         State           ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor?

      Name                                                                               Last 4 digits of account number


      Number       Street




      City                                         State           ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor?.

      Name                                                                               Last4 digits of accountnumber_ _ _ _


      Number       Street




      City                                         State           ZIP Code

             Case 2:19-bk-00936-BKM                     Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                     Desc
nffimal Fnrm infiD                                      Main Document    Page 15 of 40
                                           Part f nf Si-hariiiln ft- frttriltnre Whn Maun flnimc Rnfiirnrl hu Prnhnrtu                     "ana o "f-
       Fill in this information to identify your case:

       Debtor 1                        Alexandra    Kate          Greenwood
                          FirSftName                Middle Name

       Debtor 2
       (Spouse, if filing) Fust Name                MMdle Name                   Last Name


       United States BankruptcyCourtforthe: Districtof Arizona
                                                                                                                                                LI Checkifthis is an
       Casenumber 19-00936                                                                                                                         amended filing
       (If known)



  Official Form 106E/F
  Schedule E/F: Creditors                                            ho           ave Unsecured Claims                                                         12/15
  Be as complete and accurateas possible. Use Part 1 for creditors with PRIORITYclaims and Part 2 for creditorswith NONPRIORITYclaims.
  List the other party to anyexecutorycontracts or unexpired leases thatcould result in a claim. Also list executorycontracts on Schedule
  A/B: Property (Official Form 10GA/B)and on ScheduleG: Executory Contracts and UnexpiredLeases(Official Form 1066). Do not include any
  creditors with partially secured claims that are listed in ScheduleD: CreditorsWhoHaveClaims Securedby Property. If more space is
  needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
  anyadditional pages, write your name and case number(if known).

   Part 1:          List All of Your PMORITY Unsecured Claims

   1.         any creditors have priority unsecured claims against you?
              No. Go to Part 2.
         a Yes.
  2. List all of your priority unsecured claims. Ifa creditor has more thanone priorityunsecured claim, listthe creditor separatelyfor eachclaim. For
     each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
         nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two phority
         unsecured claims, fill out the Continuation Page of Part 1 , If more than one creditor holds a particular claim, list the other creditors in Part 3.
         (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                           Total claim       Priority         Nonpriority
                                                                                                                                              amount        amount

12.1
                                                                      Last4 digits of account number _             _ _ _
           Priority Creditor's Name
                                                                      When was the debt incurred?
           Number            Street

                                                                      As of the date you file, the claim is: Checkall thatapply

                                           State
                                                                      Q Contingent
           City                                     ZIP Code
                                                                      Q Unliquidated
           Who incurred the debt? Check one.
                                                                      LI Disputed
           Q Debtor 1 only
           Q Debtor2 only                                             Type of PRIORITY unsecured claim:
           a Debtor 1 and Debtor2 only                                1-1 Domesticsupportobligations
           1-1 At least one of the debtors and another
                                                                      Q Taxesandcertainotherdebtsyouowethegovernment
           Q Check if this claim is for a community debt              Q Claims fordeath orpersonal injury whileyouwere
                                                                          intoxicated
           Is the claim subject to offset?
           UNO                                                        Q Other. Specify
           a Yes
|2.2
                                                                      Last 4 digits of account number _ _
           Priority Creditor's Name
                                                                      When was the debt incurred?

           Number            Street
                                                                      As of the date you file, the claim is: Check all that apply.
                                                                      Q Contingent
           City                            State    ZIPCode           [-1 Unliquidated
           Who incurred the debt? Check one.                          Q Disputed
           Q Debtor 1 only
                                                                      Type of PRIORITY unsecured claim:
           Q Debtor2 only
                                                                      Q Domestic support obligations
           Q Debtor 1 and Debtor 2 only
           Q At least one of the debtors and another
                                                                      Q Taxes and certain other debts you owe the government
                                                                      Q Claimsfordeathorpersonalinjurywhileyouwere
           Q Check if this claim is for a community debt                  intoxicated

           Is the claim subject to offset?                            Q Other.Specify
           Q No
           a Yes
                    Case 2:19-bk-00936-BKM                         Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                     Desc
 nffiyial Cnrm . lnRI=/C
                                                                   Main Document Mava
                                                             ^^h«*<4rlA C/C-
                                                                                    Page 16 of 40
                                                                               /%r<&<4i*n*-e   Ul/hrt   I Inen^iirorf   faime
                                                                                                                                                         -1"f ^
Debtor 1                        Alexandra        Kate    Greenwood                                          Casenumber(ifknown19-00936
                 First Name        Middle Name          Last Name


Part 1:        Your PRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, numberthem beginningwith 2.3, followed by 2.4, andso forth.                                Total claim   Priority      Nonpriority
                                                                                                                                                 amount        amount



                                                                     Last4 digits of account number
      PriorityCreditor'sName
                                                                    When was the debt incurred?
      Number          Street

                                                                    As of the date you file, the claim is; Checkall that apply.

                                                                     Q Contingent
      City                               State    ZIP Code           Q Unliquidated
                                                                     Q Disputed
      Who incurred the debt? Check one.
      a Debtor 1 only                                               Type of PRIORITY unsecured claim:
      Q Debtor2 only
                                                                     LI Domestic support obligations
      Q Debtor 1 and Debtor2 only                                    Q Taxes and certain other debts you owethe government
      a At least one of the debtors and another
                                                                     Q Claims fordeath or personal injury while you were
                                                                        intoxicated
      Q Checkifthis claim is fora communitydebt
                                                                     LI Other. Specify
      Is the claim subject to offset?
      a No
      a Yes


                                                                    Last 4 digits of account number
     Priority Creditoi's Name

                                                                    When was the debt incurred?
     Number          Street

                                                                    As of the date you file, the claim is: Check all thatapply.

                                                                    Q Contingent
     City                                State    ZIPCode           EJ Unliquidated
                                                                    Q Disputed
     Who incurred the debt? Check one.
      Q Debtor 1 only                                               Type of PRIORITY unsecured claim:
      Q Debtor2 only                                                0 Domesticsupportobligations
      Q Debtor 1 and Debtor 2 only                                  Q Taxes and certain other debts you owe the government
      LI At leastone ofthe debtors and another
                                                                    Q Claims fordeath or personal injury while you were
                                                                        intoxicated
      Q Check if this claim is for a community debt
                                                                    Q Other. Specify
     Is the claim subject to offset?
     a No
     a Yes

                                                                    Last4 digits of account number _
     Priority Creditor's Name

                                                                    When was the debt incurred?
     Number          Street

                                                                    As of the date you file, the claim is: Check all that apply.

                                                                    Q Contingent
     City                               State     ZIPCode           a Unliquidated
                                                                    Q Disputed
     Who incurred the debt? Checkone.
     Q Debtor 1 only                                                Type of PRIORITYunsecured claim:
     Q Debtor2 only                                                 1-1 Domestic support obligations
     Q Debtor 1 and Debtor 2 only                                   Q taxes and certain other debts you owethe government
     Q At least one of the debtors and another
                                                                    Q Claims fordeath or personal injury while you were
                                                                        intoxicated
     1-1 Check if this claim is for a community debt
                                                                    Q Other. Specify
     Is the claim subject to offset?
     a No
     a Yes
             Case 2:19-bk-00936-BKM                           Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                               Desc
                                                              MainCfC-
                                                         Qrhnrirla
                                                                    Document            Page 17 of 40
                                                                       frariifnrc UUhn Ua»»n I lnco<~. irn<4 F'laimc                                               ^69
  Debtor 1                       Alexandra          Kate      Greenwood                                        Casenumber,^ 19-00936
                   Finst Name         Middle Name          Last Name


   Part 2:        List AH of Your NONPRIORITY Unsecured Claims

   3. Do any creditors have nonpriority unsecured claims against you?
       D No.You havenothing to report inthispart. Submitthisformtothe courtwithyourotherschedules.
       0 Yes
   4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor Who holds each claim. If a creditor has more than one
       nonpriority unsecured claim, list the creditorseparatelyfor each claim. For each claim listed, identifywhattype ofclaim it is. Do not list claims already
       included in Part 1. If more than one creditor holds a particular daim, list the other creditors in Part 3. lf you have more than three nonpriority unsecured
       claims fill out the Continuation Page of Part 2.

                                                                                                                                                                    Total daim

4-1 I EVINELIVE                                                                           Last4 digitsofaccount number_L 5 7 2                                  $            146. 65
        Nonprfority Creditor's Name

        6740SHADYOAK ROAD                                                                Whenwasthedebtincurred?                  12/24/2018
        Number          Street
        EDEN PRAIRIE                                   MN               55344
        City                                          State            ZIPCode           As of the date you file, the claim is: Checkall that apply.

                                                                                         1-1 Contingent
        Who incurred the debt? Check one.                                                Q Unliquidated
        (3 Debtor 1 only                                                                 Q Disputed
        Q Debtor2 only
        LI Debtor 1 and Debtor2 only                                                     Type of NONPRIORITV unsecured claim:
        Q At least one ofthe debtors and another                                         Q Studentloans
        Q Checkifthisclaim isfora communitydebt                                          Q Obligations arisingoutofa separation agreement ordivorce
                                                                                              that you did not report as priority claims
        Is the claim subject to offset?                                                  Q Debtsto pension or profit-sharing plans, and other similar debts
        0 No                                                                             IBT Other.SpecifyValuePa
        a Yes

^t.2    FEDLOANSERVICING                                                                 Last4 digits ofaccount number 7 3 2 9                              ^--92;345:65-
        Nonpriority Creditor's Name                                                      Whenwasthedebtincurred? 01/28/2003
        POBOX69184
        Number          Street

        HARRISBURG                                     PA               17106            As of the date you file, the claim is: Check all that apply.
        City                                          State            ZIP Code          a Contingent
        Who incurred the debt? Check one.                                                0' Unliquidated
        0 Debtor1 only                                                                   Q Disputed
        Q Debtor 2 only
                                                                                         Type of NONPRIORITT unsecured claim:
        U Debtor 1 and Debtor2 only
        Q Atleastoneofthedebtorsandanother                                                    Student loans
                                                                                         Q Obligations arising out ofa separation agreement or divorce
        Q Check if this claim is for a community debt                                        that you did not report as priority claims
        Is the claim subject to offset?                                                  [-1 Debtsto pension or profit-sharing plans, and other similar debts
        0 No                                                                             Q Other. Specify
        a Yes
4.3
        HOMEDEPOT/CmBANK                                                                 Last4 digitsofaccountnumber 3                     4   2 1                           516. 00
        Nonpriority Creditor's Name
                                                                                         Whenwasthe dabtincurrad?                 07/22/2018
        PO BOX6497
        Number          Street

        SIOUX FALLS                                    SD               57117            As of the date you file, the claim is: Checkall that apply.
        City                                          State            ZIP Code
                                                                                         Q Contingent
        Who incurred the debt? Check one.
                                                                                         a Unliquidated
        0 Debtor1 only                                                                   a Disputed
        Q Debtor2 only
        LI Debtor 1 and Debtor 2 only                                                    Type of NONPRIORITY unsecured claim:
        Q At least one of the debtors and another
                                                                                         Q Studentloans
        Q Check if this claim is for a community debt                                    Q Obligations arising outofa separation agresment ordivorce
                                                                                             that you did not report as priority claims
        Is the claim subject to offset?
                                                                                         01 Debts to pension or profit-sharing plans, and other simitar debts
        a" No
                                                                                         HT Other,specify Credit Card
        1-1 Yes

               Case 2:19-bk-00936-BKM                            Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                                Desc
nffir-ial Cnrtn 1 nRF/C
                                                                 Main Document    Page 18 of 40
                                                            %**httr<iiltt C/C- Prarllfrnrc Whr» Uawa I Incar-iiroirl d-alwie                                                 .
                                                                                                                                                                                 3"f^>
 Debtor 1                       Alexandra          Kate      Greenwood                                      Case number (Shnown)
                  Firel Name         Mkldle Name          Last Nmie



  Part 2:       Your NONPRIORITY Unsecured Claims - Continuation Page


  After listing anyentries on this page, numberthem beginningwith 4.4, followed by 4.5, and so forth.                                                         Total claim


!4.4
       KOHL'S                                                                           Last4 digitsofaccountnumber 0 8 0 2                                   $ 1,965.00
       NonpriorityCreditor's Name
                                                                                        Whenwasthedebtincurred? 05/01,2018
       PO BOX3043
       Number          Street
                                                                                        As of the date you file, the claim is: Checkall thatapply.
       MILWAUKEE                                      Wl               53201
       City                                          State            ZIPCode           Q Contingent
                                                                                        1-1 Unliquidated
       Who incurred the debt? Check one.
                                                                                        Q Disputed
       0 Debtor1 only
       LI Debtor 2 only                                                                 Type of NONPRIORFTY unsecured claim:
       Q Debtor 1 and Debtor2 only                                                      Q Studentloans
       Q At least one of the debtors and another
                                                                                        Q Obligations arising out ofa separation agreement or divorce that
                                                                                              you did not report as priority daims
       Q Check if this claim is for a community debt
                                                                                        Q Debtsto pension or profit-sharing plans, and othersimilar debts
       Is the claim subject to offset?                                                  0 other,specify Credit Card
       VS No
       a Yes


|4.5
                                                                                        Last4 digits ofaccount number 6               7   6 7                     741.93
       ZEBIT, INC
       Nonprionty Creditor's Name
                                                                                        Whenwasthedebtincurred? 12/25/2018
       9530 TOWNE CENTRE DRIVE SUITE 200
       Number          Street
                                                                                        As of the date you file, the claim Is: Checkanthatapply.
       SAN DIEGO                                      CA               92121
       City                                          State            ZIPCode           Q Contingent
                                                                                        Q Unliquidated
       Who incurred the debt? Check one.                                                Q Disputed
       Hf Debtor 1 only
       Q Debtor2 only                                                                   Type of NONPRIORITYunsecured daim:
       01 Debtor 1 and Debtor2 only                                                     Q Student loans
       0 At least one of the debtors and another
                                                                                        Q Obligations arising outof a separation agreement or divorce that
                                                                                              you did not report as priorityclaims
       Q Check if this claim is for a community debt
                                                                                        Q Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  0 Other. Specify ValuePa
       0 No
       a Yes


                                                                                        Last 4 digits of account number _ _ _
       Nonpriority Creditor's Name
                                                                                        Whenwas the debt incurred?
       Number          Street
                                                                                        As of the date you file, the claim is: Checkall that apply.
       City                                          State            ZIP Code          Q Contingent
                                                                                        Q Unliquidated
       Who incurred the debt? Check one.
                                                                                        Q Disputed
       Q Debtor 1 only
       LI Debtor 2 only                                                                 Type of NONPRIOttlTY unsecured claim;
       Q Debtor 1 and Debtor2 only                                                      Q Student loans
       Q At least one of the debtors and another
                                                                                        a Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
       Q Check if this claim is for a community debt
                                                                                        Q Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subjectto offset?                                                   1-1 Other. Specify
       a No
       a Yes


              Case 2:19-bk-00936-BKM                             Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                          Desc
nffWat Cnrm inRC/P
                                                                 Main Document
                                                             C^ho/lrlu F/F-
                                                                        rar1i*ftrc.
                                                                                 rk
                                                                                    Page 19 of F'lAiinc
                                                                                      UUhn
                                                                                               40
                                                                                             Mawa   llncnyrm^                                                 nana*7   nf
 Debtor 1                      Alexandra        Kate       Greenwood                                           Casenumberwtoiom) 19-00936
                 First Name       Middle Name            Last Name



  Part 3:       List Others to Be Notified About a Debt That You Already Usted

'. 5. Usethis pageonly if you have others to be notifiedaboutyour bankruptcy, for a debt that you alreadylisted in Parts 1 or 2. For
      example, if a collection agencyis trying to collect from you for a debtyou owe to someoneelse, list the original creditor in Parts 1 or
     2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
     additionalcreditors here.Ifyou do not have additionalpersonsto be notifiedfor anydebts in Parts 1 or2, do not fill out or submit this page.

                                                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                                        Line       of (Checkone): Q Parti:CreditorswithPriorityUnsecuredClaims
       Number         Street
                                                                                                                  Q Part2:CreditorswithNonpriorityUnsecuredClaims

                                                                                        Last4 digits of account number

       City                                      State               ZIPCode

                                                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                                        Line_of [Checkone): Q Parti:CreditorswithPriorityUnsecuredClaims
       Number         Street                                                                                0 Part2: Creditorswith NonpriorityUnsecured
                                                                                        Claims


                                                                                        Last 4 digits of account number_ _ _
       City                                      State               ZIP Code

                                                                                        On whichentry in Part 1 or Part2 did you list the original creditor?
       Name

                                                                                        Line_of (C/iec/cone): Q Part1: Creditorswith PriorityUnsecuredClaims
       Number         Street                                                                                  Q Part2: CreditorswithNonpriorityUnsecured
                                                                                        Claims


                                                                                        Last 4 digits of account number_ _ _
       City                                                          ZIPCode

                                                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                                        Line_of (Checkone): Q Part1: CreditorswithPriorityUnsecuredClaims
       Number         Street                                                                                             Q Part 2: Creditors with Nonpriority Unsecured
                                                                                        Claims


                                                                                        Last 4 digits of account number_ _             _ _
       City                                                          ZIPCode

                                                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                                        Line_of (Checkone): Q Part1: CreditorswithPriorityUnsecuredClaims
       Number         Street                                                                                             1-1 Part 2: Creditors with Nonpriority Unsecured
                                                                                        Claims


                                                                                        Last 4 digits of account number _          _   _ _
      -°&_                                                           ZIPCgde.
                                                                     .




                                                                                        On whichentry in Part 1 or Part2 did you list the original creditor?
       Name

                                                                                        Line_ of (Checkone): Q Part 1:CreditorswithPriorityUnsecuredClaims
       Number         Street                                                                                 a Part2: CreditorswithNonpriorityUnsecured
                                                                                        Claims

                                                                                        Last 4 digits of account number_ _             _ _


                                                                                        On whichentry in Part 1 or Part 2 did you list the original creditor?
       Name


                                                                                        Line_of {Checkone): Q Part1:CreditorswithPriorityUnsecuredClaims
      Number          Street
                                                                                                            Q Part2: CreditorswithNonpriorityUnsecured
                                                                                        Claims


                                                 State               ZIPCode            Last 4 digits of account number_ _             _ _
      City

              Case 2:19-bk-00936-BKM                            Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                              Desc
Ftfflnol Pnrm in«P;C
                                                                Main Document
                                                          <i/*ht*^iilft W-
                                                                                  Page 20 of 40
                                                                            UUhn Ugfiia
                                                                                rk roHi*n              I ln<;n*^rrarl   F^laimtt                                     aftd ^ r-r>f
Debtor 1                    Alexandra       Kate     Greenwood                          Casenumber^-, 19-00936
               First Name     Middle Name          Last Name



Part 4:     Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
    Add the amounts for each type of unsecured claim.




                                                                                  Total claim


                6a. Domestic support obligations                           6a-    $_                   0.00
Total claims
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                             6b. $                       0.00
                6c. Claims for death or personal injury whileyou were
                     intoxicated
                                                                           6C- $                       0.00
                6d. Other. Add all other priority unsecured claims.
                     Write that amount here.                               6d. +,                      0.00


                6e. Total. Add tines 6a through 6d.                        6e.
                                                                                                       0.00


                                                                                  Total claim


                6f. Student loans                                          6f.     $             92, 345. 65
Total claims
from Part 2
                6g. Obligations arising out of a separation agreement
                    or divorce that you did not report as priority
                    claims                                                 6g.     $                   o.oo
                6h. Debts to pension or profit-sharing plans, and other
                    similar debts                                          6h.                         0. 00

                6i. Other. Add all other nonpriority unsecured claims.
                     Write that amount here.                               6i.   +$               3,369.58


                6j. Total. Add lines 6fthrough 6i.                                               95,715.23




           Case 2:19-bk-00936-BKM                        Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                        Desc
DfBriol Cnrm IORR/P
                                                         MainCfC.
                                                              Document
                                                     <»-ho»<»ln
                                                                                     Page 21 of 40
                                                                  /. rortitnn; UUhn Mawn I ln«EO»->. m»1 r-Iaimc                      naoa \f^f
  Fill in this information to identify your case:

  Debtor
                                    Alexandra      Kate          Greenwood
                       First Name                  Middle Name               Last Name

  DebtorS
  (Spouse If filing)   First Name                  Middle Name

  UnitedStatesBankruptcyCourtforthe:DistrictofArizona
  Case number
                       19-00936
  (If known)                                                                                                                           Q Checkifthis is an
                                                                                                                                         amended filing


Official Form 106G
Schedule G: Executory Contracts and Une pired Leases                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have anyexecutorycontracts or unexpired leases?
      Q No.Checkthisboxandfilethisform withthe courtwithyourotherschedules.Youhavenothingelseto reportonthisform.
      0 Yes. Fill in all ofthe information below even ifthe contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
 2. Listseparatelyeach person or companywith whomyou havethecontract or tease. Then state whateach contract or teaseis for{for
    example, rent, vehicle tease, cell phone). Seethe instructionsfor thisform in the instruction bookletfor more examplesof executorycontracts and
      unexpired leases.



      Person or company with whom you have the contract or lease                             State what the contract or lease is for


2.1                                                                                      Mortgage contract
       Nationstar Mortgage LLCd/b/a Mh
                                    I Cooper
       Name

       PO BOX619096
       Number            Street
       Dallas                             TX            75261
      City                                 State        ZIPCode

2.2
       Name


       Number            Street


      City                                 State        ZIPCode
2.3
       Name


      Number             Street


      City                                 State        ZIPCode
2.4
      Name


      Number             Street

      City                                 State        ZIP Code

2.5
      Name


      Number             Street


      City                                 State        ZIP Code

              Case 2:19-bk-00936-BKM                              Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27 Desc
rffifial Fnrm -tnfif;
                                                                  Main Document
                                                   Afharfiiln ft- Vve
                                                                                   Page 22 of 40                  "ana1"foL
     Debtor 1
                                   Alexandra          Kate        Greenwood                      Case number (Uimown)
                                                                                                                        19-00936
                     First Name       Middle Name                 Last Name




                     Additional Page if You Have More Contracts or Leases

            Person or company with whom you have the contract or lease                        Whatthe contract or lease is for

     J22
            Name


            Number        Street


            City                                    State       ZIP Code

  !2. i
            Name


            Number        Street


            City                                    State       ZIP Code

  >2.J
            Name


            Number        Street


            City                                    State       ZIPCode

 .
     2. !
            Name


            Number        Street


            City                                    State       ZIPCode

 [2.J
            Name


            Number        Street


            City                                    State       ZIP Code


 :2.j
 i_^.^J

            Name


            Number        Street


            City                                    State       ZIPCode

 i2._
            Name


            Number        Street


            City                                    State       ZIP Code

 .
     2J

            Name


            Number        Street


            City                                    State       ZIP Code


                   Case 2:19-bk-00936-BKM                                Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27           Desc
nffirial Fnrm inRF;
                                                                         Main Document
                                                            <S^ha/lrla ft- ffvar-iitnn/
                                                                                                 Page 23 of 40
                                                                                 r*rtn*ra/»te anrl Ijnovnimri I <»aco<a              .
                                                                                                                                         ^"^
  Fill in this information to identify your case:


  Debtor 1                         Alexandra     Kate        Greenwood
                      FiislName                Middle Name           Last Name

  Debtor 2
  (Spouse, if filing) First Name

  United States Bankmptey Court forthe: District of Arizona

  Casenumber 19-00936                                                                                     Check if this is;
  (If known)
                                                                                                           Q An amended filing
                                                                                                          1-1A supplementshowingpostpetitionchapter13
                                                                                                                 income as of the following date:
Official Form 1061                                                                                               MM / DO / YYYY

Sche u e s                                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor S), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Parti:            Describe Employment


 1. Fill in your employment
    information.                                                            Debtor 1                                        Debtor2 or non-filing spouse
    If you have more than one job,
    attach a separate page with
    information about additional           Employment status                    Employed                                    Q Employed
    employers.                                                            1-1 Not employed                                  01 Not employed
    Include part-time, seasonal, or
    self-employed work.
                                           Occupation
                                                                         Mana er
    Occupation may include student
    or homemaker, if it applies.
                                           Employer's name               State of Arizona Dept ofAdmin

                                           Employer's address            100 N. 15TH AVE- SUITE302
                                                                         Number     Street                                Number   Street




                                                                         Phoenix                  AZ      85007
                                                                         City                State   ZIP Code             City                State ZIP Code

                                           How long employed there? 01/19/2016                                             01/19/2016

 Part 2:           Give Details About Monthly Income

    Estimate monthly income as ofthe date you file this form. Ifyou havenothingto report forany line, write $0 in the space. Includeyournon-filing
    spouse unless you are separated.
    If you or your non-fiting spouse have more than one employer, combine the information for all employers for that person on the lines
    below. Ifyou need more space, attach a separatesheetto thisform.
                                                                                                     For Debtor 1         For Debtor 2 or
                                                                                                                          non-filin spouse
 2. List monthly gross wages,salary, and commissions (before all payroll
      deductions). Ifnotpaidmonthjy, calculatewhatthemonthlywagewouldbe,                     2,      ^ 5,077. 00
 3, Estimate and list monthly overtime pay,                                                  3, +$              0. 00    +$

 4. Calculate gross income. Add line 2 + line 3.                                             4.      $ 5,077.00


           Case
Official Form 1061        2:19-bk-00936-BKM                  Doc 16Schedule
                                                                       Filed    02/11/19
                                                                            I: Your Income Entered 02/12/19 08:53:27                           Desc
                                                                                                                                                 page 1
                                                             Main Document           Page 24 of 40
Debtor 1                     Alexandra       Kate      Greenwood                                 Case number [Sknown
                First Name     Middle Name          Last Name



                                                                                             For Debtor 1              For Debtor 2 or
                                                                                                                       non-filina SDouse

    Copy line 4 here.                                                                  4.    $      5,077.00             $


 5. List all payroll deductions:

     5a. Tax, Medicare, and Social Security deductions                              5a.      $         524.00            $

     5b. Mandatory contributions for retirement plans                               5b.      $         590.96            $

     5c. Voluntary contributions for retirement plans                               5c.      $            0,00           $

     5d. Required repayments of retirement fund loans                               5d.      $           0.00            $

     5e. Insurance                                                                  5e.      $         122.70            $

     5f. Domestic support obligations                                               5f.      $           0.00            $

                                                                                             $           0.00            $
     5g. Union dues                                                                 5g.
     5h. Other deductions. Specify:                                                 5h.     +$            0.00         +$
  6. Addthepayrolldeductions.Addlines5a+5b+5c+5d+5e+5f+5g+5h. 6.
                                                              6.                             $
                                                                                             $      1,237.66             $


  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.               7.    $      3,839. 34

 8. List all other income regulariy received:
     8a. Net income from rental property and from operating a business,
         profession, or farm
         Attach a statement for each property and business showinggross
         receipts, ordinary and necessary business expenses, and the total                   $            0.00           $
         monthly net income.                                                        8a.
     Sb. Interest and dividends                                                     Sb.      $_           0.00           $

     8c. Family support payments that you, a non-filing spouse, or a dependentt
         regulariy receive
           Include alimony, spousal support, child support, maintenance, divorce             $            0.00           $
           settlement, and property settlement.                                     Be.
     8d. Unemployment compensation                                                  8d.      $            0.00           $

     8e. Social Security                                                            Be.      $            &.00           $

     8f. Other government assistance that you regulariy receive
         Include cash assistance and the value (if known) of any non-cash assistance
           that you receive, such asfood stamps (benefits underthe Supplemental
           Nutrition Assistance Program) or housing subsidies.
           Specify:Unmarried artner receivesfoodstampassistance sf.
                                                                8f.                          $_                         $

     8g. Pension or retirement income                                               8g.      $            0.00          $

     8h. Other monthly income. Specify:                                             8h.     +$_           0.00         +$
 9. Add all other income. Add lines 8a + Sb + Be + 8d + 8e + 8f+8g + 8h.               9.    $            0,00          $


10. Calculate monthly income. Add tine 7 + line 9.                                                  3, 839. 34 +
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
                                                                                             $                           $                     =$

11. State all other regularcontributions to the expenses thatyou list in ScheduleJ.
    Include contribufens from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    specify;Unmarried partner receives food stamp assistance                                                                             11 +           192. 00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                   12.    $    4,031.34
                                                                                                                                                Combined
                                                                                                                                                monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
     0 No.
     Q Yes. Explain:

            Case 2:19-bk-00936-BKM
Official Form 1061
                                                          Doc 16    Filed 02/11/19 Entered 02/12/19 08:53:27
                                                                Schedule I: Your Income
                                                                                                                                               Desc
                                                                                                                                                 page 2
                                                          Main Document            Page 25 of 40
   Fill in this information to identify your case:

   Debtor1                         Alexandra Kate Greenwood
                      First Name             MkWeName                  Last Name                           Check if this is:
   Debtor 2
   (Spouse, if filing) FirstName             Middle Name               Last Name.
                                                                                                           Q Anamendedfiling
                                                           Districtof_Ari?J?»^t                            Q A supplementshowingpostpetitionchapter13
   United States Bankruptcy Courtfor the:                                                                     expenses as of the following date:
   Casenumber 19-00936                                                                                        MM / DD/ YTTC
   (If known)



  Official Form 106J
                                                                ses                                                                                         12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

  Part 1:           Describe Your Household

 1. Is this a joint case?

    0 No. Goto line2.
    Q Yes. Does Debtor 2 live in a separate household?
                a No
                Q Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?
                                               No                                   Dependent's relationshipto                  Dependent's     Does dependent live
    Do not list Debtor 1 and                   Yes. Fill out this information for   Debtor 1 or Debtor 2                        age             with you?
    Debtor 2.                                  each dependent.
                                                                                    Dau     ter                                 13              a No
    Do not state the dependents'
    names.                                                                                                                                      0 Yes
                                                                                    Unmarried Partner                           ^-              a No
                                                                                                                                                0 Yes
                                                                                                                                                a No
                                                                                                                                                a Yes
                                                                                                                                                Q No
                                                                                                                                                a Yes
                                                                                                                                                a No
                                                                                                                                                a Yes
 3. Do your expenses include                0 No
    expenses of people other than
   yourselfandyour dependents?              a Yes

 Part 2:        Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement In a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check th®box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                               Your expenses

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                  $              1,527.96
    any rent for the ground or lot.                                                                                       4.

     If not included in line 4:
     4a.    Real estate taxes                                                                                             4a.     $                     0. 00

     4b.    Property, homeowner's, or renter's insurance                                                                  4b.        $                  0.00
     4c.    Home maintenance, repair, and upkeep expenses                                                                 4c.        $                  0.00
     4d.    Homeowner's association or condominium dues                                                                   4d.     $                     0.00

Official FormCase
             106J         2:19-bk-00936-BKM                 Doc 16 Filed
                                                              Schedule J: Your 02/11/19
                                                                               Expenses  Entered 02/12/19 08:53:27                                   Desc
                                                                                                                                                       page 1
                                                            Main Document          Page 26 of 40
 Debtor 1                     Alexandra     Kate     Greenwood                         Casenumberwknwm 19-00936
                 First Name




                                                                                                                      Your expenses


 5. Additional mortgage payments for your residence, such as home equity loans                             5.
                                                                                                                  $                     0.00

 6. Utilities:
     6a. Electricity, heat, natural gas                                                                    6a.    $                   213. 00
     6b. Water, sewer, garbage collection                                                                  6b.    $                   122. 38
     6c.    Telephone, cell phone, Internet, satellite, and cable services                                 6c.    $                   171.00
     6d. Other. Specify:                                                                                   6d.    $                     0.00
 7. Food and housekeeping supplies                                                                         7.     $                   800.00
 8. Childcare and children's education costs                                                               8.     $                    20.00
 9. Clothing, laundry, and dry cleaning                                                                    9.     $                   150.00
10. Personal care products and services                                                                    10.    $                   155.00
11. Medical and dental expenses                                                                            11.    $                   150.00
12. Transportation. Include gas, maintenance, bus or train fare.                                                                      400.00
                                                                                                                  $
    Do not include car payments.                                                                           12.

13. Entertainment, clubs, recreation, newspapers, magazines, and books                                     13.    $                     0.00
14. Charitable contributions and religious donations                                                       14.    $                     0.00
15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a. Life insurance                                                                                   15a.   $                     0.00
     1Sb. Health insurance                                                                                 15b.   $                     0.00
     15c. Vehicle insurance                                                                                15c.   $                   182. 00
     l5d. Other insurance. Specify:                                                                        15d.   $                     0. 00

16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
     Specify:                                                                                              16. $                        0.00

17. Installment or lease payments:
     l7a. Carpayments for Vehicle 1                                                                        l7a. $                       0.00
     l7b. CarpaymentsforVehicle2                                                                           l7b. $-                      0. 00
     l7c. Other. Specify:                                                                                  l7c. $                       0.00
     l7d. Other. Specify:                                                                                  l7d. $                       0. 00

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    yourpayonline5, ScheduleI, YourIncome(OfficialForm1061).                                                18. ^                       0.00
19. Other payments you make to support others who do not live with you.
    specify:Title Loan, Do Food, Car Insurance, Ciggrettes                                                  19. $                     350.00
20. Otherreal property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
     20a. Mortgages on other property                                                                      20a.   $                     0.00

     20b. Real estate taxes                                                                                20b.   $                     0. 00
     20c. Property, homeowner's, or renter's insurance                                                     20c.   $                     0.00
     20d. Maintenance, repair, and upkeep expenses                                                         20d.   $-                    0.00
     20e. Homeowner's association or condominium dues                                                      20e.   $-                    0.00


            Case
Official Form 106J     2:19-bk-00936-BKM                Doc 16 Filed
                                                          Schedule J: Your02/11/19
                                                                          Expenses  Entered 02/12/19 08:53:27                     Desc
                                                                                                                                    page 2
                                                        Main Document         Page 27 of 40
  Debtor 1                     Alexandra       Kate     Greenwood                            Casenumberwimami 19-00936
                  First Name     Middle Name          Last Name




 21. Other. Specify:                                                                                        21.   +$          0. 00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                         22a.    $     4. 241. 34

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                 22b.    $          0.00
      22c. Add line 22a and 22b. The result is your monthly expenses.                                     2S.C.   $-     4,241.34


 23. Calculate your monthly net income.
                                                                                                                   $     4, 031. 34
    23a.     Copy line 12 (yourcombined monthly income)from Schedule I.                                    23a.

    23b.     Copy your monthly expenses from line 22c above.                                               23b.   -$_    4,241.34
    23c. Subtractyour monthly expensesfrom your monthly income.
                                                                                                                          -210.00
             The result is your monthly net income.                                                        23c.




24. DO you expect an increase or decrease in your expenses within the year after you file this form?

    Forexample, doyou expectto finish payingfor your carloan withinthe yearor do you expectyour
    mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

    a No.
    0 Yes.         Exolainhere:Decrease- TI1e mortgage payment will either decrease or be eliminated.




Official FormCase
              106J      2:19-bk-00936-BKM                   Doc 16 J:
                                                              Schedule Filed
                                                                         Your 02/11/19
                                                                              Expenses  Entered 02/12/19 08:53:27        Desc
                                                                                                                           page 3
                                                            Main Document         Page 28 of 40
    Fill in this information to identify your case:

    Debtor1                          Alexandra    Kate    Greenwood
                        First Name                MhUleName L

    Debtor 2
    (Spouse, if filing) f ira Name                Middle Name L

    UnitedStates BankruptcyCourtfor the: District of Arizona

    Casenumber 19-00936
    (If known)                                                                                                                        1-1Checkifthisisan
                                                                                                                                        amended filing



  Official Form 107
  Statement of Financial                                 ffairs for Individuals Filing for Bankruptcy                                                  04/16
  Be as complete and accurateas possible. Iftwo married people are filingtogether, both are equallyresponsibleforsupplyingcorrect
  information. If more spaceis needed,attach a separatesheetto this form. On thetop of anyadditional pages, write your name and case
  number (if known). Answer every question.


    Part 1:        Give Details About Your Marital Status and Where You Lived Before


    l. What is your current marital status?

         a Married
             Not married


   2. During the last 3 years, have you lived anywhere other than where you live now?
        a No
             Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                 3ebtor1:                                          Dates Debtor 1     Debtor 2:                                           Dates Debtor 2
                                                                   lived there                                                            lived there

                                                                                      Q Same as Debtor 1                                 Q Sameas Debtor 1
                 931 E Broadmor Dr                                 From08/31/2013                                                           From
                 Number          Street                                                  Number    Street
                                                                   To 03/12/2018                                                            To


                 Tempe                       AZ      85282
                 City                        State   ZIPCode                             City                      State ZIPCode

                                                                                      Q Same as Debtor 1                                Q SameasDebtor 1

                                                                   From                                                                     From
                 Number          Street                                                  Number Street
                                                                   To                                                                       To



                                             State ZIP Code                                                        State   ZIP Code



   3. Withinthe last 8 years, didyou ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      statesandterritories includeArizona, California, Idaho, Louisiana, Nevada, NewMexico, Puerto Rico, Texas, Washington,and Wisconsin.)
        CSfNa
        Q Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).


   Part 2: Explain the Sources of Your Income

Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                        page 1
                 Case 2:19-bk-00936-BKM                        Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                            Desc
                                                               Main Document    Page 29 of 40
Debtor 1                 Alexandra     Kate       Greenwood                                        Casenumber(fftnmm)19-00936



 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
    Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
    If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

      a No
      0 Yes. Fill in the details.
                                                    Debtor 1                                                Debtors

                                                    Sources of income              Gross income             Sources of income              Gross income
                                                    Check all that apply.          (before deductions and   Check all that apply.          (before deductions and
                                                                                   exclusions)                                             exclusions)


           From January 1 Of current year until
                                                        Wages,commissions,                                  Q Wages,commissions.
                                                        bonuses, tips                           '"'". ""        bonuses, tips
           the date you filed for bankruptcy:
                                                        Operating a business                                    Operating a business


           For last calendar year.
                                                        Wages, commissions,                                 Q Wages, commissions,
                                                        bonuses, tips                       59, 134.60          bonuses.Ups
           (January 1 to December 31 ,2018        ) Q Operating a business                                  1-1 Operatinga business
                                      YYYY


           For the calendar year before that:
                                                        Wages, commissions,                                 Q Wages,commissions,
                                                        bonuses, tips                       51, 500. 80 _bo""^s, ups
           (January 1 to December 31, 2017          Q Operatinga business                                       Operating a business
                                      YYYY



 5. Did you receive any other income during this year or the two previous calendar years?
     Includeincomeregardlessofwhetherthat income is taxable. Examplesofother incomeare alimony; child support; SocialSecurity,
     unemployment, and otherpublicbenefitpayments; pensions; rental income; interest; dividends;moneycollectedfrom lawsuits; royalties; and
     gamblingand lottery winnings. Ifyou arefiling a joint case and you have incomethatyou receivedtogether, list it only once under Debtor1 .
     Listeach source andthe gross incomefrom each source separately. Do not include income thatyou listed in line 4.
     BfNo
     a Yes. Fill inthe details.
                                                    Debtor 1                                                 Debtor 2

                                                    Sources of income              Gross income from         Sources of income          Gross income from
                                                    Describe below.                each source               Describe below.            each source
                                                                                   (before deductions and                               (before deductions and
                                                                                   exclusions)                                          exclusions)



                                                                               $                                                       $
           From January1 of current year until
           the date you filed for bankruptcy:                                  $                                                       $
                                                                               $                                                       $-

           For last calendar year:                                             $                                                       $_
           (January1 to December31,2018                                        $                                                       $
                                      YYYY"
                                                                               $                                                       $



           For the calendar year before that:                                  $                                                       s

           (January 1 to December 31,2017                                      $                                                       s
                                      YYYY
                                                                               $                                                       $__




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 2
           Case 2:19-bk-00936-BKM                   Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                              Desc
                                                    Main Document    Page 30 of 40
Debtor 1                    Alexandra       Kate        Greenwood                                 Casenumberyknown)19-00936


  Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     Q No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consume/-defate aredefined in 11 U. S. C. § 101(8) as
               "incurred by an individual primarily for a personal, family, or household purpose."
               Duringthe 90 days beforeyou filed for bankmptcy, didyou payany creditora total of $6,425*or more?

               Q No. Goto line7.
               Q Yes. Listbelow each creditor towhom you paid a total of$6,425* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankmptey case.
               * Subjectto adjustmenton 4/01/19and every 3 years afterthatfor casesfiled on or afterthe date ofadjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               Duringthe 90 days before you filed for bankruptcy, did youpay any creditora total of$600or more?

               0 No. Go to line 7.
               Q Yes. List below each creditor to whom you paid a total of$600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and
                           alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                      Dates of     Total amount paid       Amount you still owe     Wasthis payment for...
                                                                      payment


                                                                                                                                    Q Mortgage
                    Creditor'sName
                                                                                                                                    a Car
                    Number     Street                                                                                               Q Creditcard
                                                                                                                                    Q Loanrepayment
                                                                                                                                       Suppliers or vendors

                    City                                  ZIPCode                                                                   a Other


                                                                                                                                    Q Mortgage
                    Creditor's Name
                                                                                                                                    Dear
                    Number     Street
                                                                                                                                    Q Creditcard
                                                                                                                                       Loan repayment

                                                                                                                                    Q Suppliersorvendors
                                                          ZIPCode
                                                                                                                                    Q Other
                    City                  State




                                                                                                                                    Q Mortgage
                    Creditor's Name
                                                                                                                                    Dear
                    Number     Street
                                                                                                                                    Q Creditcart
                                                                                                                                       Loan repayment

                                                                                                                                    Q Suppliersorvendors

                                          State           ZIPCode
                                                                                                                                    Q Other
                    City




Official Form 107                                 Statement of FinancialAffairs for Individuals Filing for Bankruptcy                          page 3
            Case 2:19-bk-00936-BKM                          Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                               Desc
                                                            Main Document    Page 31 of 40
Debtor 1                        Alexandra        Kate     Greenwood                                     Casenumber,.-19-00936
                                   Mkfdla Name           Last Name




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insidersinclude yourrelatives; anygeneral partners; relatives ofanygeneral partners; partnerships ofwhichyou area general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U. S. C. § 101. Include payments for domestic support obligations,
     such as child support and alimony.

      Q No
           Yes. List all payments to an insider.
                                                                        Dates of     Total amount         Amountyou still   Reasonfor this payment
                                                                        payment      paid                 owe



             Elizabeth Greenwood                                      03/19/2018 $            400. 00 s         2.500.00 D09.hadsur9eiy andhervet
            Insider's Name                                                                                                  could do a payment plan. She
                                                                                                                            placed the total on her
             ^1'L^T VJ.
            Number Street
                                         $M|AL|<^L "pr                02/15/2018
                                                                                                                            account and is paying it off as
                                                                                                                            I make payments to her.
                                                                      02/07/2018

             Glendale                            AZ
            City                                 State   ZIPCode




            Insider's Name



            Number     Street




            City                                 State   ZIPCode


 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

     0 No
     Q Yes. List all payments that benefited an insider.
                                                                      Pates of           Total amount    Amount you still   Reason for this payment
                                                                      payment            paid            owe
                                                                                                                            Include creditor's name


                                                                                     $
            Insider's Name




            Number Street




            City                                 State   ZIPCode




            Insider's Name




            Number    Street




            City                                 State   ZIPCode



Official Fomn 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 4
            Case 2:19-bk-00936-BKM                              Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                       Desc
                                                                Main Document    Page 32 of 40
Debtor 1                     Alexandra             Kate     Greenwood                                        Casenumber(,rto»wn>19-00936
                Fira Name            Middle Name          Last Name




   Part 4:     Identify Legal Actions, Repossessions, and Foreclosures
  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     L] No
     0 Yes. Fill in the details.
                                                                 Nature of the case                     Court or agency                                  Status of the case

                                                               Car Accident
                                                                                                       Superior Court in the State of AZ
            casetitleMiller vs.                                                                       Coun'Name                                              pendin9
                                                                                                                                                        Q Onappeal
            Hendrick and Van Ri'n                                                                     201 W Jefferson St.
                                                                                                     Number Street                                      Q Concluded
            Casenu.ber CV2017-001044                                                                   Phoenix                       AZ       85003
                                                                                                      City                   State    ZIPCode



            Case tiUe                                                                                 Court Name
                                                                                                                                                        Q Pending
                                                                                                                                                        Q Onappeal
                                                                                                      Number    Street                                  Q Concluded

            Case number
                                                                                                      City                   State    ZIPCode


 10. Within 1 year before you filed for bankruptcy, was anyofyour property repossessed,foreclosed, garnished,attached, seized, or levied?
     Check all that apply and fill in the details below.

           No. Go to line 11.
     Q Yes. Fill in the information below.

                                                                           Describe the property                                       Date           Value of the property




                Creditor's Name




                Number      Street                                         Explain what happened

                                                                           Q     Propertywasrepossessed.
                                                                           Q     Property wasforeclosed.
                                                                           Q     Property was garnished.
                City                               State ZIPCode           Q     Propertywasattached,seized,or levied.
                                                                           Describethe property                                        Date            Vatuaofthe propert)




                Creditor's Name




                Number      Street
                                                                           Explain what happened

                                                                           Q     Propertywasrepossessed.
                                                                           1-1   Property wasforeclosed.
                                                                           Q     Property was garnished.
                City                               State ZIPCode
                                                                           Q     Property was attached, seized. or levied.


Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      pages
            Case 2:19-bk-00936-BKM                               Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                           Desc
                                                                 Main Document    Page 33 of 40
Oebton                        Alexandra         Kate       Greenwood                                  Casenumber«»-19-00936
                 First Name      MMdeName




  11. Within90 days before you filedfor bankruptcy, did anycreditor, including a bank or financialinstitution, set off anyamountsfrom your
     accounts or refuse to make a payment because you owed a debt?
     0 No
     D Yes. Fill in thedetails.
                                                              Describe the action the creditor took                      Date action      Amount
                                                                                                                         was taken
         Credtoi's Name



         Number      Street




         City                           State ZIPCode        Last4 digitsof accountnumber: XXXX-_

 12. Within 1 year before you filedfor bankruptcy, was any of your property in the possession of an assigneefor the benefitof
     creditors, a court-appointed receiver, a custodian, or another official?
     0 No
     a Yes

  Part 5;       List Certain Gifts and Contributions



 13.Within2 years before you filed for bankruptcy, didyou give anygifts with a total value of more than $600 per person?
     0 No
     Q Yes. Fill in the details foreach gift.

            Gifts with a total value of more than $600       Describe the gifts                                          Dates you gave     Value
            per person                                                                                                   the gifts



         Person to Whom You Gave the Gift




         Number      Street



         City                           State ZIPCode

         Person's relationship to you


         Sifts with a total value of more than $600          Describethe gifts                                           Dates you gave    Value
         per person                                                                                                      the gifts



         Personto WhomYou Gavethe Gift




         Number      Street




         City                           State   ZIP Code

         Person's relationship to you


Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 6
            Case 2:19-bk-00936-BKM                           Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                Desc
                                                             Main Document    Page 34 of 40
Debtor 1                         Alexandra        Kate       Greenwood
                   First Name       Middle Name             LastName




  14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     0 No
     Q Yes. Fill in the details for each giftorcontribution.

            Gifts or contributions to charities                   Describewhat you contributed                                         Dateyou           Value
            that total more than $600                                                                                                  contributed




                                                                                                                                                         $
           Charit/s Name


                                                                                                                                                         $-


           Number Street



           City          State         ZIPCode




  Part 6:          List Certain Losses


  15. Within 1 yearbeforeyou filedfor bankruptcyor sinceyou filed for bankruptcy, did you lose anything becauseof theft, fire, other
      disaster, or gambling?
     BfNo
     a Yes. Fill in thedetails.

            Describe the property you lost and                    Describe any insurance coverage for the loss                         Date of your      Value of property
            how the loss occurred                                                                                                      loss              lost
                                                                  Include the amount that insurance has paid. List pending insurance
                                                                  claims on line 33 of Schedule A/B: Property.




 Part 7:          List Certain Payments or Transfers
 16. Within 1 year before you filed for bankruptcy, did you or anyone els®acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankiuptoy.

     a No
     Q Yes. Fill in the details.
                                                                  Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                       transfer was
            PersonWhoWas Paid                                                                                                          made



            Number      Street




            City                         Stats    ZIPCode


            Email or website address


            PereonWho Madethe Payment, if NotYou


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 7
            Case 2:19-bk-00936-BKM                                Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                            Desc
                                                                  Main Document    Page 35 of 40
Debtor 1                       Alexandra      Kate       Greenwood                                    Casenumberytiamin)"19-00936


                                                           Description and value of any property transferred                Date payment or        Amount of
                                                                                                                            transfer was made      payment


            PersonWhoWasPaid


            Number    Street




            City                      State   ZIPCode



            Email orwebslte address



            PersonWho Madethe Payment, if NotYou


  17 Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalfpay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

     0 No
     a Yes. Fill in the details.
                                                           Description and value of any property transferred                Date payment or       Amount of payment
                                                                                                                           transfer was
                                                                                                                           made
            PersonWhoWasPaid


            Number Street




            City                      Slate   ZIPCode

  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
      Do not include gifts and transfers that you have already listed on this statement
           No
     a Yes. Fill in the details.
                                                           Description and value of property         Describe any property or payments received      Date transfer
                                                           transferred                               or debts paid in exchange                       was made

           Person Who Received Transfer



           Number     Street




           City                       State   ZIP Code


           Person's relationship to you


           Person Who Received Transfer



           Number     Street




           City                       State   ZIPCode

           Person's relationship to you

Official Form 107                               Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                     pages

           Case 2:19-bk-00936-BKM                          Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                         Desc
                                                           Main Document    Page 36 of 40
Debtor 1                        Alexandra        Kate       Greenwood                                     Casenumber^-19-00936
                   First Name      Middle Name




  19.Within 10 years before you filed for bankruptcy, did you transferany property to a self-settled trust or similar device ofwhichyou
     are a beneficiary? (These are often called asset-protection devices.}

     Gf No
     a Yes. Fill in thedetails.

                                                               Description and value of the property transferred                                          Date transfer
                                                                                                                                                          was made



           Name of trust




  Part 8: Us* Certain FinancialAccounts, Instruments, Safe Deposit Boxes, and Storage Unite
  20. Within 1 yearbefore you filed for bankruptcy, were anyfinancialaccounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     0 No
     Q Yes. Fill in thedetails.
                                                               Last 4 digits of account number      Type of account or          Date account was       Last balance before
                                                                                                    instrument                  closed. Sold, moved,   closing or transfer
                                                                                                                                or transferred


            Name of Financial Institution
                                                               xxxx-_                               Q Checking
            Number Street
                                                                                                    Q Savings
                                                                                                       Money market

                                                                                                    Q Brokerage
            City                       State     ZIP Code
                                                                                                    Q Other

                                                               XXXX-,                               D Checking
            Name of Financial Institution
                                                                                                    Q Savings
            Number Street                                                                           Q Moneymarket
                                                                                                    Q Brokerage
                                                                                                    Q Other,
            CKy                        State     ZIPCode

 21. Doyou now have, or did you have within 1 yearbefore you filed for bankruptcy, anysafe deposit box or other depositoryfor
     securities, cash, or other valuables?
     0 No
     a Yes. Fill in the details.
                                                               Who else had access to it?                        Describe the contents                        Do you still
                                                                                                                                                              have it?

                                                                                                                                                              a No
           Nameof FinancialInstitution                        Name
                                                                                                                                                              a Yes

           Number Street                                      Number Street


                                                              City       State      ZIP Code
           City                        State     ZIPCode


Official Form 107                                  Statement of FinancialAffairs for Individuals Filing for Bankmptcy                                       page 9
            Case 2:19-bk-00936-BKM                            Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                          Desc
                                                              Main Document    Page 37 of 40
Debtor 1                           Alexandra         Kate       Greenwood                                              Casenumber(Mwm)19-00936
                    First Name        Middle Name              Last Name




122.Haveyoustoredpropertyina storageunitorplaceotherthanyourhomewithin1 yearbeforeyoufiledforbankruptcy?
    0 No
      a Yes. Fill in the details.
                                                                      Who else has or had access to it?                     Describethe contents          Do you still
                                                                                                                                                          have It?

                                                                                                                                                           a No
             Name of Storage Facility                                 Name                                                                                 a Yes

             Number       Street                                      Number Street


                                                                      CityState ZIP Code

             CKy                          State      ZIPCode


  Part 9;             Identify Property You Hold or Control for Someone Else
, 23. Do you hold or control any property that someone else owns? hiclude any property you borrowed from, are storing for,
      or hold in trust for someone.
      0 No
      a Yes. Fill in the details.
                                                                     Where is the property?                                Describe the property      Value .


             Owner's Name


                                                                    Number Street
             Number       Street




                                                                    City                           State     ZIPCode
             City                         State      ZIPCode

  Part 10:           Give Details About Environmental Information

  For the purpose of Part 10, the following definitions apply:
  .   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
      hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
      including statutes or regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
      utilize it or used to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
      substance, hazardous material, pollutant, contaminant, or similar term.

  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24.Hasanygovernmental unit notifiedyou that you maybe liable or potentially liable underor in violation of an environmental law?

      El NO
      a Yes. Fill in the details.
                                                                     Governmental unit                           Environmental law, if you know it   Date of notice




           Name of site                                             Governmental   unit



           Number       Street                                      Number Street


                                                                    City                  State   ZIP Code


           City                         State       ZIPCode



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 10

            Case 2:19-bk-00936-BKM                                   Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                 Desc
                                                                     Main Document    Page 38 of 40
Debtor 1                          Alexandra        Kate        Greenwood                                          Casenumber^-19-00936
                   First Name        Middle Name              LastName




  25. Have you notified any governmental unit of any release of hazardous material?

     0 No
     a Yes. Fill in thedetails.
                                                                    Governmental unit                        Environmental law, if you know it                   Date of notice



            Nameofsite                                             Governmental   unit



            Number       Street                                    Number Street



                                                                   City                  State ZIPCode

            City                         State     ZIP Code



  26.Have you been a party in anyjudicial or administrative proceeding under any environmental law? Include settlements and orders.

     0 No
     a Yes. Fill in the details.
                                                                                                                                                                  Status of the
                                                                     Court or agency                              Nature of the case
                                                                                                                                                                  case


           Case title
                                                                     Court Mama
                                                                                                                                                                  Q Pending
                                                                                                                                                                  Q Onappeal
                                                                     Number Street                                                                                Q Concluded

           Case number
                                                                     cny                     State ZIPCode


  Part 11:          Give Details About Your Business or Connections to Any Business
 27.Within4 years beforeyou filed for bankruptcy, did you own a businessor have anyof the following connectionsto any business?
           Q A soleproprietororself-employed ina trade,profession,orotheractivity,eitherfull-timeorpart-time
           Ql A member of a limited liability company (LLC) or limited liability partnership (LLP)
           Q A partnerina partnership
           Q Anofficer,director,ormanagingexecutiveofa corporation
           Q An owner of at least 5% of the voting or equity securities of a corporation
     Bf No.Noneoftheabove applies. Goto Part 12.
     a Yes. Check all that apply above and fill in the details below for each business.
                                                                     Describe the nature of the business                        Employer Identification number
                                                                                                                                Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                EIN: __ -_
            Number Street
                                                                     Name of accountant or bookkeeper                           Dates business existed



                                                                                                                                From               To
            City                         State     ZIPCode
                                                                    Describe the nature of the business                         Employer Identification number
                                                                                                                                Do not include Social Security number or ITIN.
            Business Name


                                                                                                                                EIN:__-______.
            Number      Street
                                                                     Name of accountant or bookkeeper                           Dates business existed



                                                                                                                                From               To
            City                         State     ZIPCode

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 11

            Case 2:19-bk-00936-BKM                                 Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                               Desc
                                                                   Main Document    Page 39 of 40
 Debtor 1                        Alexandra      Kate      Greenwood
                    First Name      MlddaName




                                                             Describethe nature of the business
                                                                                                                Employer Identification number
                                                                                                                Do not include Social Security number or ITIN.
             Business Name

                                                                                                                EIN: _ _ -_ _ _ _ _ _.
             Number Street
                                                             Name of accountant or bookkeeper                   Dates business existed




                                                                                                                From                To
             City                       State   ZIPCode




  28. Within 2 years before you filed for bankmptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.

      a No
      a Yes. Fill in the details below.

                                                             Date issued




            Name                                             MM/DD/YYYY


            Number Street




            City                       State    ZIPCode




  Part 12: Sign Below

       I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
       answers are true and correct I understand that making a false statement, concealing property, or obtaining money or property by fraud
       in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20 years, or both.
       18 U.S.C. §§ 152, 1341, 1519, and 3571.



            ;y                                              e>^^'
            Signature of Debtor 1                                           SignatureofDebtor 2


            Date             V Ot?                                          pate
       Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing hr Bankruptcy (Official Form 107)?

       0 No
       Q Yes


      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
       0 No
       0 Yes. Name of person                                                                             Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                         Declaration, and Signature (Official Form 119).




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 12

            Case 2:19-bk-00936-BKM                          Doc 16 Filed 02/11/19 Entered 02/12/19 08:53:27                                   Desc
                                                            Main Document    Page 40 of 40
